FORET, Judge,
dissenting.
From my view of the facts, I find that the trial court’s award constitutes an abuse of discretion and that the highest award which could have reasonably been made was $100,000 for general damages. Judging from the photographs of the Hebert vehicle entered into evidence, the August, 1987 accident was a comparatively minor accident. Prior to the accident, Hebert had a 10% disability to his neck and was receiving Social Security benefits due to the disability of his back. After the accident, Hebert had a stiff neck and an additional 10% disability, totalling 20% disability to his neck.
Hebert’s back pain was aggravated as a result of the accident. Appellant, City of Lake Charles, is liable only for the direct and proximate results of the accident, i.e., those injuries sustained in addition to Hebert’s pre-accident disability level. The City is not liable for disability that plaintiff had before the accident in question.
I respectfully dissent.